Citation Nr: 1317712	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO. 09-40 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a personal hearing in October 2012 before the undersigned Veterans Law Judge (Travel Board hearing). A copy of the transcript has been associated with his claims file. 

In January 2013, the Board dismissed the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for macular scar, right eye, with pterygium, bilateral eyes, as the Veteran had previously withdrawn the claim during the October 2012 hearing and in an October 2012 written statement. 38 C.F.R. § 20.204 (2012). The Board also remanded the Veteran's claim for entitlement to service connection for bilateral hearing loss for additional development. 

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal. These records include VA medical records. A supplemental statement of the case (SSOC) was issued in May 2013, which addressed this additional evidence.


FINDING OF FACT

Bilateral hearing loss was not incurred during or as a result of the Veteran's active service. 





CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the October 2007 rating decision, he was provided notice consistent with the requirements of the VCAA in August 2007. The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. The Veteran also received information in October 2007 about the establishment of disability ratings and effective dates if a claim of service connection was successful. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

This case was previously remanded by the Board in January 2013 to obtain a VA addendum opinion regarding his bilateral hearing loss. As the VA examiner provided the requested opinion in April 2013 and complied with the Board's remand instructions, the development requested by its January 2013 remand has now been satisfactorily completed and substantially complied with respect to this issue. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with). 

The July 2010 VA examination report and April 2013 VA addendum report reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and with supporting rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Thus, the medical examination and addendum are adequate for adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

During the October 2012 hearing, the Veterans Law Judge explained fully the issues and suggested the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position pursuant to 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The transcript of the hearing reflects that the Veterans Law Judge identified the material issue - entitlement to service connection for bilateral hearing loss. The Veterans Law Judge discussed the Veteran's noise exposure in service and his current hearing loss diagnosis and discussed whether the current hearing loss was caused by his experience in service. He explained that the law required three factors in order to establish service connection and explained these factors, what the current evidence demonstrated and what element was needed. The Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)). The April 2011 hearing was legally sufficient. 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, an adequate VA examination, an adequate VA addendum, and statements and testimony from the Veteran and his representative. The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).

The Merits of the Appeal

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309. This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. § 1113.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2012). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2012). See Baldwin v. West, 13 Vet. App. 1 (1999). When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable. Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations. See Powell v. West, 13 Vet. App. 31, 35 (1999).

The record confirms that the Veteran's military occupational specialty (MOS) was an aerospace ground equipment repairman. His service treatment records do not show any complaints, treatment, or a diagnosis of bilateral hearing loss. In the September 1970 enlistment examination, a clinical evaluation revealed normal findings of the ears and drums. Audiometric testing was performed during this examination and the results were recorded in American Standards Association (ASA) units. 

Service department audiometric readings prior to October 31, 1967, must be converted from ASA units to International Standard Organization (ISO/ANSI) units. As the results of the audiometric testing at the September 1970 entrance examination were recorded in ASA units, the results, when converted from ASA to ISO/ANSI units, are as follows: 




HERTZ









500
1000
2000
3000
4000
RIGHT
30
15
15
-
20
LEFT
25
15
15
-
30

In September 1971, audiometric testing was performed, and the audiometric testing results were recorded in ISO units. Current noise exposure was noted due to the Veteran's occupation working with engines in the hanger shop. However, it was noted that ear protection was worn. The Veteran's hearing was estimated as "fair" by the audiologist. Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ









500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
0
5
5
5

The November 1974 separation examination revealed no abnormalities of the ears or drums upon clinical evaluation. Audiometric testing was also performed at this time and revealed that the hearing threshold levels in decibels were as follows:




HERTZ









500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
20
15
5
5
25

In a November 1974 Report of Medical History, the Veteran reported having no history of hearing loss, ear problems or noise exposure and stated that his health was "good."

In July 2010, the Veteran underwent a VA examination for tinnitus; however, puretone thresholds were taken, and the VA examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss. The examiner provided an opinion with respect to the Veteran's tinnitus, finding that there was no evidence of any clinically significant changes in the Veteran's hearing that would support his contention that his tinnitus was due to active military service. The examiner found that the available audiometric evidence indicated the Veteran entered and exited military service with normal hearing bilaterally. 

At the October 2012 Board hearing, the Veteran testified that while in service, he was an air space ground equipment repairman. He explained that he was responsible for all maintenance of all equipment that was used to maintain B-52 bombers and KC-315 tankers that were stationed on base. He admitted to being on the flight line, making sure levels of electricity and hydraulics were maintained at a proper level. After discharge from service, the Veteran repaired pool tables for approximately ten years and was a tool distributor for a local company. He denied any noise exposure while performing his two post-service jobs. The Veteran contended that his in-service acoustic exposure caused his current bilateral hearing loss. 

In an April 2013 VA addendum, the examiner reviewed the Veteran's enlistment examination and noted that the audiometric results reported used ASA standards. He therefore converted the audiometric data into the ISO/ANSI standard prior to providing his opinion. The examiner found that the Veteran's separation physical revealed hearing within normal limits in both ears. He then concluded that there was no hearing loss that had its onset or was aggravated during active military service. The examiner explained that, when comparing exit hearing thresholds to entry hearing thresholds, he analyzed significant threshold shifts that occurred during military service. Because audiometric thresholds were a behavioral response, the examiner noted there was no absolute thresholds and rather, the variation around a particular threshold was expected, and that expected variation was in the range of plus or minus 5 decibels, a range of 10 decibels. He noted that any threshold exceeding that 10 decibel range would be termed a significant threshold shift. Upon inspection of the audiometric data, the examiner found that there were no changes in hearing that were 15 decibels poorer on the separation evaluation, and therefore there were no significant threshold shifts. He noted that the change in threshold at 500 Hertz in the right ear was noted but the separation physical showed that the Veteran's hearing was better, not worse, and might be explained on the basis of the test environment, testing technique, cerumen in the ears and other non-relevant factors. The examiner noted there was no scientific evidence to support significant threshold shifts occurring during one year after exposure to noise, so any threshold shift which occurred after his separation could not be explained by military noise exposure. 

Entitlement to service connection for bilateral hearing loss is not warranted. While the Veteran is currently diagnosed with bilateral sensorineural hearing loss, the probative evidence of record does not demonstrate a nexus between his currently diagnosed bilateral hearing loss and his active service. 

The Veteran has a current diagnosis of bilateral sensorineural hearing loss as demonstrated by the July 2010 VA examination. Further, while the Veteran's service information supports his reports of exposure to loud noises during active service, there is no probative evidence of any hearing loss during his active service or increase in hearing threshold levels from his entrance to his separation from service. Thus, the service treatment reports do not reflect that hearing loss was incurred during this period of active service. In fact, the VA examiner in April 2013 concluded that, the Veteran's hearing was within normal limits at both his entrance into and separation from active service with no significant hearing threshold shifts. 

The examiner's report is supported by the service treatment records which do not demonstrate an increase in hearing threshold levels in the bilateral ears throughout the Veteran's active service, once the ASA units had been converted into ISO/ASNI standard units from the entrance examination. In fact, the audiometric testing results in service indicate an improvement in hearing from the Veteran's entrance examination to his separation examination. As noted above, the April 2013 VA addendum has been found to be adequate. As such, there is no evidence demonstrating that the Veteran's bilateral hearing loss was incurred the Veteran's active service. 

The post-service medical evidence of record does not demonstrate hearing loss disability until the July 2010 VA examination, approximately 36 years after the Veteran's discharge from active service. Therefore, the record evidence indicates no showing that the Veteran's hearing loss disability was manifested to a compensable degree within a year following service for presumptive service connection purposes. 38 C.F.R. §§ 3.307, 3.309. 

There is no competent and therefore probative evidence of a link between the Veteran's current hearing loss disability and his active duty service. The April 2013 VA examiner, while furnishing an adequate opinion as noted above, found there was no hearing loss that had its onset or was aggravated during active military service. In so finding, the examiner provided a comprehensive explanation, explaining that there were no significant threshold shifts and that the separation physical showed that the Veteran's hearing was actually better, not worse, than the entrance examination. Moreover, again, there is no objective medical evidence of hearing problems until approximately 36 years after the Veteran's period of service.

Therefore, as there is no probative evidence of a nexus between the Veteran's active service and his currently diagnosed bilateral hearing loss, the preponderance of the evidence is against a finding that the Veteran's current hearing loss is related to his active military service. The claim for service connection for hearing loss is denied.
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


